 

Exhibit 10

   

Summary of Marriott International, Inc. Director Compensation

         

Non- Employee Directors

Cash Compensation

               

Annual Cash Retainer

       

Vice Chairman

   

$75,000

 

Other non-employee directors

 

$60,000

         

Attendance Fees (each Board, Committee or shareholders meeting)

 

Vice Chairman

   

$1,562.50

 

Other non-employee directors

 

$1,250

         

Annual Committee Cash Retainers:

     

Chair of the Audit Committee

 

$20,000

 

Chair of the Compensation Policy Committee

$10,000

Annual Cash Retainers are paid quarterly in cash and can be deferred or received
in the form of Company stock units or stock options at the director's election
under the Company's Executive Deferred Compensation Plan or 2002 Comprehensive
Stock and Cash Incentive Plan. Attendance Fees are paid shortly after each
meeting and can be deferred at the director's election.

Equity Compensation

Immediately before the annual meeting of shareholders each year, non-employee
directors receive an annual award for a number of shares granted by the Board.
Subject to the terms and limits in the 2002 Comprehensive Stock and Cash
Incentive Plan, the market value of the awards will be $75,000 for the Vice
Chairman and $60,000 for other non-employee directors.

Other Information

Non-employee directors' compensation is paid based on an annual period
commencing with the annual shareholders meeting. The Company reimburses
directors for travel expenses, other out-of-pocket costs they incur when they
attend meetings and, for one meeting per year, attendance by spouses. To
encourage our directors to visit and personally evaluate properties, the
directors also receive complimentary rooms, food and beverages at Company-owned,
operated or franchised hotels when on personal travel.

Employee Directors



Officers of the Company are not paid for their service as directors.

 

 

 

November 3, 2005

191382v1